— Appeal by the defendant from a judgment of the County Court, Nassau County (Ain, J.), rendered March 18, 1985, convicting her of robbery in the first degree, robbery in the second degree, and grand larcény in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends on appeal that the People failed to adduce legally sufficient proof of her guilt, and failed to prove her guilt beyond a reasonable doubt. These contentions are devoid of merit. Viewing the evidence in a light most favorable to the People, we find that the evidence is sufficient as a matter of law to support the defendant’s conviction (see, People v Conyers, 130 AD2d 677; People v Contes, 60 NY2d 620, 621). Moreover, upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The evidence adduced at the trial and obviously credited by the jury showed that the defendant arranged for the robbery of the victim by three men and after the victim relinquished some money, advised her accomplices that the victim had more money in his possession. The testimony of the victim in this regard was not incredible as a matter of law. Furthermore, the jury was entitled to reject the defendant’s assertion that she had seen the victim on the evening that the crime occurred but had not arranged to have him robbed or taken part in any robbery.
Finally, in view of the defendant’s criminal history, we perceive no reason for disturbing the sentence imposed by the trial court. Thompson, J. P., Brown, Rubin and Harwood, JJ., concur.